Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of the Marriage of Holly Lynn            Appeal from the 276th District Court of
 Mitchell and Jeremy Guy Mitchell and In                Morris County, Texas (Tr. Ct. No. 26077).
 the Interest of C.P.M., a Child                        Opinion delivered by Justice Stevens, Chief
                                                        Justice Morriss and Justice Burgess
 No. 06-18-00047-CV                                     participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED MAY 31, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk